 1   THE FOX LAW CORPORATION, INC.
     Steven R. Fox, SBN 138808
 2   17835 Ventura Blvd., Suite 306
     Encino, CA 91316
 3   (818)774-3545; FAX (818)774-3707
     srfox@foxlaw.com
 4
     Attorneys for Debtor-in-Possession
 5
 6
 7
 8                       UNITED STATES BANKRUPTCY COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10                               SAN FRANCISCO DIVISION
11   In re                            )          CASE NO.: 20-30095-HLB
                                      )
12                                    )          CHAPTER 11
     Douce France,                    )
13                                    )          NOTICE OF HEARING ON
                                      )          APPLICATION FOR
14                                    )          COMPENSATION ON A FINAL
                   Debtor.            )          BASIS FOR COUNSEL FOR
15                                    )          DEBTOR-IN-POSSESSION
                                      )
16                                    )          Date : March 11, 2021
                                      )          Time : 10:00 am.
17                                    )          Place : Courtroom 19, 16th Floor
                                      )
18   ________________________________ )                 (Remote Hearing Only)
19           To All Creditors:
20           Please Take Notice that the Debtor has filed the above named Motion.
21   Debtor’s counsel is seeking approval of its fees and expenses on a final basis for the
22   chapter 11 case. The hearing is set for the date, time and place listed above.
23           The Debtor paid $45,000.00 to Applicant as a pre-petition retainer. Of this
24   amount, $29,295.00 remained on hand when the chapter 11 case began. Applicant
25   alleges that the total time involved, as of January 22, 2021, was 207.70 hours (plus
26   39.10 hours Applicant no charged - more than 15% of time billed was no charged).
27           Applicant seeks an award of $94,765.00 for attorney’s fees incurred during
28   the case plus costs of $8,580.40, less the retainer on hand when the case

                                              -1-
 1   commenced: $29,295.50, leaving $74,049.90 to be paid. Applicant’s hourly rates
 2   during the case were the following:
 3           Attorney: $475.00/hour           (Steven R. Fox)
 4           Attorney: $450.00/hour           (Lesley Davis)
 5           Paralegal: $125.00/hour
 6         Applicant and the Debtor previously agreed that notwithstanding the amount
 7   of fees and expenses the Court allows, the Debtor will pay the first $20,000 the
 8   Court allows from new value monies deposited into Applicant’s client trust account
 9   by the Debtor’s principal. Thereafter, the Debtor will pay allowed fees and expenses
10   to Applicant as the Debtor can afford.
11         If you wish to receive a copy of the Application, you may make a request by
12   email only to srfox@foxlaw.com or you may obtain a copy from the Court.
13         Objections, if any, must be filed not less than 14 days prior to the hearing.
14   Please review the Local Bankruptcy Rules regarding oppositions.
15         The Court’s General Order No. 38 states:
16         All interested parties should consult the Bankruptcy Court’s website at
17         www.canb.uscourts.gov for information about court operations during the
18         COVID-19 pandemic. The Bankruptcy Court’s website provides information
19         regarding how to arrange a telephonic or video appearance. If you have any
20         questions regarding how to appear at a court hearing, you may contact the
21         Bankruptcy Court by calling 888-821-7606 or by using the Live Chat feature
22         on the Bankruptcy Court’s website.”
23   Dated: February 9, 2021                  THE FOX LAW CORPORATION, INC.
24
25
                                              /s/ Steven R. Fox
26                                            Steven R. Fox, counsel for Douce France,
                                              Post-Confirmation Debtor
27
28

                                               -2-
